DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,228,127. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of US Patent ‘127 are directed to an electrical contact material comprising a base material, a metal layer on the base material, and an oxide layer on the metal layer, wherein the metal layer comprises Zn, Cu and Sn, and the oxide layer is an oxide of Zn, Cu and Sn. Claim 3 states the oxide layer has a thickness of 1-1000 nm. Claim 4 of ‘127 includes a further second metal layer of Sn or Sn alloy. Claim 5 of ‘127 states the first metal layer has a thickness of 0.1-5 µm. Claim 6 of ‘127 states the second metal layer has a thickness of 0.1-5 µm. These overlap with the claimed ranges. Claims 7-10 are directed to terminal fitting, connector, and wire harness made of the contact material.
While the claims of ‘127 do not recite the largest contact resistance after reciprocation with a spherical indenter, the structure of the electrical contact material in ‘127 is substantially similar to that claimed, and one of ordinary skill in the art would expect the claimed product of ‘127 to have the same properties as those claimed, absent objective evidence to the contrary.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,239,594. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent ‘594 is directed to an electrical contact material comprising a base material, an undercoat of Ni, a first layer of Ni, Zn, Cu and Sn, a second layer of Sn and an oxide layer of oxides of Zn, Cu and Sn. Claim 2 of ‘594 recites a composition of the first layer which overlaps the ranges in the present claims. Claim 3 of ‘594 states the first layer has a thickness of 0.1-5 µm. Claim 4 of ‘594 states the second layer has a thickness of 0.1-.55 µm. Claim 5 of ‘594 states the oxide layer has a thickness of 0.01-5.0 µm. These ranges overlap with the claimed ranges. Claims 6-9 of ‘594 are directed to terminal fitting, connector, and wire harness made of the contact material.
While the claims of ‘594 do not recite the largest contact resistance after reciprocation with a spherical indenter, the structure of the electrical contact material in ‘594 is substantially similar to that claimed, and one of ordinary skill in the art would expect the claimed product of ‘594 to have the same properties as those claimed, absent objective evidence to the contrary.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sawada et al. (US 2016/0247592).
Regarding claims 1-2, Sawada teaches an electrical contact material (¶ 1). The electrical contact material comprises a copper base material 10 (¶ 40), an alloy layer 2 (corresponding to the claimed coating layer) made of an alloy containing Sn and Cu, and at least one of metal selected from the group of Zn, Co, Ni and Pd (¶ 46), and an oxide containing layer 3 above the alloy layer containing oxides of the metals in the alloy layer (¶ 45, see Fig. 2). Sawada does not expressly teach the claimed contact resistance property after reciprocating with a spherical indenter. However, given the substantially similar structure of Sawada as compared to the claimed product, one of ordinary skill in the art would expect the product of Sawada to have the same contact resistance property, absent objective evidence to the contrary. See MPEP 2112.

    PNG
    media_image1.png
    232
    612
    media_image1.png
    Greyscale

Regarding claims 3 and 5, Sawada does not expressly teach the presence of a second layer containing Sn and having a thickness not larger than 0.50 µm. However, the alloy coating of Sawada is made by, e.g., plating Sn 201 to a thickness of 1.5 µm, then plating Ni 202 to a thickness of 0.3 µm, then plating Cu 203 to a thickness of 0.5 µm (¶ 52). While Ni is used in this example, Co, Zn or Pd could be substituted or additionally included according to the disclosure of Sawada as the at least one metal (see ¶ 51). After plating, a reflow treatment at 300°C was carried out for 3 minutes (¶ 73). In the present invention, the coating layer is made by plating a first raw material layer of Sn of 0.5-2.0 µm (¶ 127), a second raw material layer of Zn of 0.1-1.0 µm (¶ 131), a third raw material layer of Cu having a thickness of 0.1-1.0 µm (¶ 135). After plating, a thermal treatment is carried out for 1 second to 5 minutes at a temperature of 232-500°C (¶ 140-141). Since this process is substantially similar to the prior art process, one of ordinary skill in the art would expect the same second layer of Sn and accompanying thickness to be present in the prior art product, absent objective evidence to the contrary. See MPEP 2112.
Specifically regarding claim 5, Sawada teaches including a Ni plating layer as a diffusion barrier layer between the base material and the alloy coating (¶ 41).
Regarding claim 4, Sawada teaches that the relative amounts of Cu, Sn and the at least one metal of Ni, Zn, Pd or Co are such that the atomic amounts of Cu and the at least one metal to Sn is equal to about 6:5 (¶ 42), and the at least one metal is from 1%-50% of the amount of Cu (¶ 43). Based on this, Cu represents from about 36.4% to 54%, Sn represents about 45.5%, and the at least one metal of Zn represents from 0.5% to 18.2%. Sawada does not teach additional other elements are present in the alloy coating.
Regarding claims 7-8, based on the thicknesses of the starting layers (see ¶ 72), the total thickness of the resulting layer is expected to be about 2.3 µm.
Regarding claim 9, Sawada teaches the oxide containing layer preferably has a thickness of about 10 nm to 200 nm, or 0.01 to 0.2 µm (¶ 45).
Regarding claims 10-11, Sawada teaches contact materials are used for terminals and connectors (¶ 1, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2016/0247592), as applied to claim 5.
Regarding claim 6, the limitations of claim 5 are addressed above. Sawada teaches that the relative amounts of Cu, Sn and the at least one metal of Ni, Zn, Pd or Co are such that the atomic amounts of Cu and the at least one metal to Sn is equal to about 6:5 (¶ 42), and the at least one metal is from 1%-50% of the amount of Cu (¶ 43). Based on this, Cu represents from 27.3% to 54.5%, Sn represents about 45.5%, the at least one metal of Ni and Zn each represent from 0.4% to 18%. This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2016/0247592), as applied to claims 10 and 11, further in view of Kubota (US 2019/0161866).
Regarding claims 12-13, the limitations of claims 10 and 11 have been addressed above. Sawada does not teach a wire harness. Kubota teaches a wire harness comprising an electrical wire and a terminal fitting (see Figs. 1-4). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to include the terminal fitting or connector of Sawada in a wire harness such as that taught by Kubota because the prior art recognizes wire harnesses commonly include a terminal fitting for connecting wires to other terminals. Accordingly, there is a high degree of expectation of success to use the terminal fitting or connector of Sawada on an electrical wire of a wire harness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784